Exhibit 10.2
 
EMPLOYMENT AGREEMENT


                  THIS AGREEMENT ("Agreement"), dated as of July 4, 2016 between
1-800-FLOWERS.COM, INC., a Delaware corporation (the "Company"), and CHRISTOPHER
G. MCCANN (the "Executive")


W I T N E S S E T H


                  WHEREAS, the Company desires to continue to employ the
Executive, and the Executive desires to accept such continued employment, on the
terms and conditions set forth herein.


                  NOW, THEREFORE, in consideration of the mutual promises,
representations and warranties set forth herein, and for other good and valuable
consideration, it is hereby agreed as follows:


                  1. EMPLOYMENT. The Company hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, upon the terms and
conditions set forth herein.


                  2. TERM. Subject to the provisions of Section 10  hereof, the
period of the Executive's employment under this Agreement shall  be from July 4,
2016 through June 27, 2021, as may be extended as hereinafter  provided (the
"Term"). As of the last day of the fiscal year of the Company including the date
hereof and each subsequent fiscal year (each, a “Fiscal Year”) (each such last
day hereinafter called a "Renewal Date"), the Term shall be automatically
extended by one additional year (i.e., to include a period of 60 months
commencing on each Renewal Date) unless, at least 180 days prior to any such
Renewal Date, the Company shall deliver to the Executive or the Executive shall
deliver to the Company written notice that the Term will not be further
extended.


                  3. POSITION AND DUTIES.


                           (a) During the Term, the Executive shall serve as the
Chief Executive Officer and President of the Company and shall have such duties
consistent with such offices as from time to time may be prescribed by the Board
of Directors of the Company (the "Board").  During the Term, the Executive and
the Company agree that the Executive shall serve as a member of the Board and a
member of the Board of Directors of any of the Affiliates (as such term is
defined herein) of the Company and as a member of any committee or committees of
the Board and the Board of Directors of any of the Affiliates of the Company,
subject in each case to the Executive's election as such.


                           (b) During the Term, the Executive shall perform and
discharge the duties that may be assigned to him by the Board from time to time
in accordance with this Agreement, and the Executive shall devote his best
talents, efforts and abilities to the performance of his duties hereunder.


                           (c) During the Term, the Executive shall perform such
duties on a full-time basis.  Notwithstanding the foregoing, the Executive shall
not be precluded from engaging in other outside business activities, provided
that such activities do not materially interfere with the Executive's
performance of his duties hereunder.


                  4. BASE SALARY.  For the Executive's services hereunder, the
Company shall pay the Executive a minimum annual salary (as the same shall be
increased from time to time, the "Base Salary") of $775,000, payable in
accordance with the customary payroll practices of the Company.  Base Salary
will be reviewed periodically by the Compensation Committee of the Board (the
“Compensation Committee”) for possible increase, as determined by the
Compensation Committee.


                  5. ADDITIONAL COMPENSATION.


                           (a) BONUSES.  During the Term, the Executive shall be
eligible to participate in the Sharing Success Plan of the Company or such other
annual bonus arrangements as the Company may make available to its executive
employees (individually and collectively, the "Bonus Arrangement"), in
accordance with the terms and conditions of the Bonus Arrangement, as they may
exist from time to time.  The Executive’s annual target award under the Bonus
Arrangement will be 100% of his Base Salary, and such target will be reviewed
periodically by the Compensation Committee for possible increase, as determined
by the Compensation Committee.  Any bonus payable under this Section shall be
paid to the Executive after the end of the Fiscal Year for which it is earned
but no later than the fifteenth day of the third month of the Fiscal Year
following the Fiscal Year for which the bonus is earned.
1

--------------------------------------------------------------------------------

                           (b) LONG TERM INCENTIVE COMPENSATION.  The Executive
shall be eligible to participate in any long term incentive compensation plans
maintained by the Company, including, without limitation, the Company’s 2003
Long Term Incentive and Share Award Plan (the "Long Term Incentive Plan"), in
accordance with the terms and conditions thereof, as applicable to other
executive officers of the Company.  The Executive’s annual target award under
the Long Term Incentive Plan shall be 90% of his Base Salary, and such target
will be reviewed periodically by the Compensation Committee for possible
increase, as determined by the Compensation Committee.  All such awards will be
granted in the form of restricted shares of the Company’s Class A Common Stock
(or substantially similar restricted share units) that are contingent on meeting
performance goals established by the Compensation Committee.


                  6. OTHER BENEFITS. During the Term, the Company shall provide
the Executive with the following benefits:


                           (a) MEDICAL AND HEALTH INSURANCE BENEFITS.  The
Company shall, at its own expense, provide the Executive and his eligible
dependents with the medical, health and dental insurance coverage generally
provided by the Company to its other executive employees.


                           (b) 401(k) PLAN.  The Executive shall be entitled to
participate in the Company's 401(k) Plan in accordance with the terms and
conditions of such plan.


                           (c) OTHER BENEFITS.  The Company shall make available
to the Executive any and all other employee or fringe benefits (in accordance
with their terms and conditions) which the Company may generally make available
to its other executive employees.


                           (d) KEY-MAN LIFE INSURANCE.  The Company may purchase
one or more "key man" insurance policies on the Executive's Life ("key man
policies"), each of which will be payable to and owned by the Company.  The
Company, in its sole discretion, may select the amount and type of key man
policies purchased, and the Executive will have no interest in any key man
policies.  The Executive agrees to reasonably cooperate with the Company in
securing the key man policies, by submitting to all reasonably requested medical
examinations, supplying all reasonably requested information and executing all
documents in order for the Company to secure the key man policies.


                  7. TRANSPORTATION.  During the Term, the Company shall
reimburse the Executive for expenses he incurs in connection with his
acquisition and/or maintenance of two automobiles, such as automobile lease or
loan payments, plus such amount(s) as may be required to reimburse the Executive
for expenses such as registration, insurance, repairs, maintenance, license
fees, parking, gasoline and oil incurred by the Executive incident to the use of
such automobiles.


                  8. REIMBURSEMENT OF EXPENSES.  During the Term, the Company
shall pay or reimburse the Executive for all reasonable travel (at first class
level), entertainment and other business expenses actually incurred or paid by
the Executive in the performance of his duties hereunder upon presentation of
expense statements and/or such other supporting information as the Company may
reasonably require of the Executive.
2

--------------------------------------------------------------------------------

                  9. VACATIONS.  The Executive shall be entitled to no less than
four weeks of paid vacation during each full calendar year of the Term (and a
pro rata portion thereof for any portion of the Term that is less than a full
calendar year).


                  10. TERMINATION.  The employment hereunder of the Executive
may be terminated prior to the expiration of the Term in the manner described in
this Section 10.


                           (a) TERMINATION BY THE COMPANY FOR GOOD CAUSE.  The
Company shall have the right to terminate the employment of the Executive for
Good Cause (as such term is defined herein) by written notice to the Executive
specifying the particulars of the circumstances forming the basis for such Good
Cause.


                           (b) TERMINATION UPON DEATH.  The employment of the
Executive hereunder shall terminate immediately upon his death.


                           (c) VOLUNTARY RESIGNATION BY THE EXECUTIVE.  The
Executive shall have the right to voluntarily resign his employment hereunder
for other than Good Reason (as such term is defined herein) by written notice to
the Company.


                           (d) TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE. 
The Company shall have the right to terminate the Executive's employment
hereunder without Good Cause by written notice to the Executive.


                           (e) RESIGNATION BY THE EXECUTIVE FOR GOOD REASON. 
The Executive shall have the right to terminate his employment for Good Reason
by written notice to the Company specifying the particulars of the circumstances
forming the basis for such Good Reason.


                           (f) TERMINATION DATE.  The "Termination Date" is the
date as of which the Executive's employment with the Company terminates.  Any
notice of termination given pursuant to the provisions of this Agreement shall
specify the Termination Date.


                           (g) CERTAIN DEFINITIONS. For purposes of this
Agreement, the following terms shall have the following meanings:


                                    (i) "Person" means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated organization, joint venture, court, government (or political
subdivision or agency thereof) or other entity.


                                    (ii) "Good Cause" shall exist if, and only
if, the Executive (A) willfully and repeatedly fails in any material respect to
perform his obligations hereunder as provided herein, provided that such Good
Cause shall not exist unless the Company shall first have provided the Executive
with written notice specifying in reasonable detail the factors constituting
such material failure and such material failure shall not have been cured by the
Executive within 30 days after such notice or, if impracticable of being cured
within such 30 day period, such longer period as may reasonably be necessary to
accomplish the cure; (B) has been convicted of a crime which constitutes a
felony under applicable law or has entered a plea of guilty or nolo contendere
with respect thereto; or (C) is unable, by reason of physical or mental illness,
to perform his material duties and responsibilities under this Agreement for a
period of 180 consecutive days or a period of in excess of 270 days (whether or
not consecutive) during any calendar year during the Term.


                                    (iii) "Good Reason" means the occurrence of
any of the following events:


                                            (A) the assignment to the Executive
of any duties inconsistent in any material respect with the Executive's then
position (including status, offices, titles and reporting relationships),
authority, duties or responsibilities, or any other action or actions by the
Company which when taken as a whole results in a significant diminution in the
Executive's position, authority, duties or responsibilities, excluding for this
purpose any isolated, immaterial and inadvertent action not taken in bad faith
and which is remedied by the Company immediately after receipt of notice thereof
given by the Executive;
3

--------------------------------------------------------------------------------

                                            (B) a material breach by the Company
of one or more provisions of this Agreement, provided that such Good Reason
shall not exist unless the Executive shall first have provided the Company with
written notice specifying in reasonable detail the factors constituting such
material breach and such material breach shall not have been cured by the
Company within 30 days after such notice or, if impracticable of being cured
within such 30 day period, such longer period as may reasonably be necessary to
accomplish the cure;


                                            (C) the Company requiring the
Executive to be based at any location other than within 25 miles of the
Company's current executive office location, except for requirements of
temporary travel on the Company's business to an extent substantially consistent
with the Executive's business travel obligations existing immediately prior to
the date of this Agreement; and


                                            (D) any purported termination by the
Company of the Executive's employment otherwise than as expressly permitted by
this Agreement.


                                    (iv) "Affiliate" shall mean with respect to
any Person, any other Person, who directly or indirectly, is in control of, is
controlled by or is under common control with, such Person.  For the purposes of
this definition, "CONTROL" (including, with correlative meanings, the terms
"CONTROLLED BY" and "UNDER COMMON CONTROL WITH"), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of capital stock, by contract or otherwise.


                  11. OBLIGATIONS OF COMPANY ON TERMINATION.  Notwithstanding
anything in this Agreement to the contrary, the Company's obligations on
termination of the Executive's employment shall be as described in this Section
11.


                           (a) OBLIGATIONS OF THE COMPANY IN THE CASE OF
TERMINATION WITHOUT GOOD CAUSE OR RESIGNATION BY THE EXECUTIVE FOR GOOD REASON. 
In the event that prior to the expiration of the Term, the Company terminates
the Executive's employment pursuant to Section 10(d), or pursuant to Section
10(e), the Company shall provide the Executive with the following:


                                    (i) AMOUNT OF SEVERANCE PAYMENT.  Subject to
Section 24 below, within sixty (60) days following the Termination Date, the
Company shall pay the Executive a single lump sum cash payment (the "Severance
Payment") equal to the sum of the following:


                                            (A) provided the Executive executes
and delivers to the Company (and does not revoke during any applicable
revocation period required by statute) a general release of claims in form and
substance reasonably acceptable to the Company on or before the date that is
fifty (50) days after the Termination Date, $1,000,000 plus the Base Salary
otherwise payable to the Executive for the then remaining duration of the Term;
and


                                            (B) any Base Salary, Bonus
Arrangement bonuses, vacation and unreimbursed expenses accrued but unpaid as of
the Termination Date.


                                     (ii) MEDICAL AND HEALTH INSURANCE.  The
Company shall, at its sole expense, provide the Executive (and his dependents)
with the highest level of coverage provided to any executive employee of the
Company under (and in accordance with the terms and conditions of) the Company's
medical and health insurance plans, as in effect from time to time, for the
otherwise remaining duration of the Term; provided that to the extent such
coverage may be unavailable under such medical and health insurance plans due to
restrictions imposed by the insurer(s) under such plans, the Company shall
provide equivalent coverage, if such coverage is available.
4

--------------------------------------------------------------------------------

                           (b) OBLIGATIONS OF THE COMPANY IN CASE OF TERMINATION
FOR DEATH, VOLUNTARY RESIGNATION OR GOOD CAUSE.  Upon termination of the
Executive's employment pursuant to Section 10(b), pursuant to Section 10(c) or
pursuant to Section 10(a), the Company shall have no payment or other
obligations hereunder to the Executive, except for the payment of any Base
Salary, Bonus Arrangement bonuses, benefits or unreimbursed expenses accrued but
unpaid as of the date of such termination.


                  12. RESTRICTIVE COVENANTS.


(a)              NONCOMPETITION/ NONSOLICITATION.  In the event of the
termination of the Executive's employment pursuant to Section 10(a) or pursuant
to Section 10(c), during the two-year period commencing on the Termination Date,
the Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management or control of, or be employed, consult
to or engaged by or otherwise affiliated or associated with, whether as a sole
proprietor, shareholder (except as a holder of not more than five percent of any
class of the outstanding shares of a publicly held corporation), owner, partner,
joint venturer, employee, agent, manager, salesman, consultant, advisor,
independent contractor, officer, director, promoter or otherwise, whether or not
for compensation, with respect to any corporation, partnership, proprietorship,
firm, association or other business entity which is engaged primarily in a
Competitive Business.  For purposes of this Agreement, a Competitive Business is
defined as any business that competes with the businesses of the Company and its
Affiliates as of the Termination Date.  In addition, the Executive shall not,
during the [two-year] period following termination of his employment pursuant to
Section 10(a) or 10(c), engage in any of the following, directly or indirectly,
without the prior written consent of the Company:


(i)            Influence or attempt to influence any person to either (i)
terminate or modify his/her employment with the Company or its Affiliates, (ii)
solicit for employment, directly or indirectly, any person employed by the
Company or its Affiliates as an employee, or (iii) employ, or otherwise retain
the services of, directly or indirectly, any person employed by the Company or
its Affiliates as an employee;


(ii)           Influence or attempt to influence a supplier or customer,
including, without limitation, any individual or corporate customer of the
Company or its Affiliates or any other person or entity with whom the Company or
its Affiliates shall have dealt, to terminate or modify any written or oral
agreement or course of dealing with the Company or its Affiliates; or
 
(iii)      Influence or attempt to influence a supplier or customer, including,
without limitation, any individual or corporate customer of the Company or its
Affiliates, any recipient of products of the Company or its Affiliates, or any
other person or entity with whom the Company or its Affiliates shall have dealt,
for the purpose of offering or selling any products or services which are
identical, substantially similar or comparable to the services or products
offered by the Company or its Affiliates.


                           (b)         CONFIDENTIAL INFORMATION.  The Executive
recognizes and acknowledges that, in connection with his employment with the
Company, he has had and will continue to have access to valuable trade secrets
and confidential information of the Company and its Affiliates, including, but
not limited to, management reports, customer, supplier and mailing lists,
business methods and processes, advertising, marketing, promotional, pricing and
financial information and data relating to officers, employees, agents and
consultants (collectively, "CONFIDENTIAL INFORMATION") and that such
Confidential Information is being made available to the Executive only in
connection with the furtherance of his employment with the Company and/or its
Affiliates.  The Executive agrees that he will not at any time, directly or
indirectly, use for any purpose, disclose or make available to any person any of
such Confidential Information, except that disclosure of Confidential
Information will be permitted: (i) to the Company and/or its Affiliates and the
advisors of the Company and/or its Affiliates; (ii) if such Confidential
Information has previously become available to the public through no fault of
the Executive; (iii) if required by any court or governmental agency or body or
is otherwise required by law; (iv) if necessary to establish or assert the
rights of the Executive hereunder; (v) if expressly consented to in writing by
the Company; or (vi) if necessary to carry on the Company's business in the
ordinary course or to perform the Executive's duties hereunder.
5

--------------------------------------------------------------------------------

                  13. SEVERABILITY.  Should any provision of this Agreement be
held, by a court of competent jurisdiction, to be invalid or unenforceable, such
invalidity or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each other provision hereof shall be
enforceable and valid to the fullest extent permitted by law.


                  14. ARBITRATION.  Any and all disputes, controversies  or
claims arising out of or relating to this Agreement, or the enforcement or
breach thereof, shall be settled by arbitration conducted in the County of
Nassau, in the State of New York, and in accordance with the Commercial
Arbitration Rules (the "Arbitration Rules") of the American Arbitration
Association ("AAA") and the Supplementary Procedures for Large, Complex
Disputes; provided, however, that any dispute, controversy or claim with respect
to Section 12, may not be submitted to arbitration and shall only be submitted
to a court in accordance with Section 15. The arbitral tribunal shall consist of
three arbitrators.  The Company and the Executive shall each select and appoint
one arbitrator within 30 days of initiation of the arbitration and those
arbitrators shall jointly appoint a third arbitrator within 30 days of their
selection and appointment.  If the third arbitrator is not appointed as provided
above, such arbitrator shall be appointed by the AAA as provided in the
Arbitration Rules.


                  Any decision or award of the arbitral tribunal shall be final
and binding upon the parties to the arbitration proceeding.  The parties hereto
hereby waive to the extent permitted by law any rights to appeal or to seek
review of such award by any tribunal.  The parties hereto agree that the
arbitral award may be enforced against the parties to the arbitration proceeding
or their assets wherever they may be found and that a judgment upon the arbitral
award may be entered in court in accordance with the provisions of Section 15
hereof.


                  15. CONSENT TO JURISDICTION.  Subject to Section 14 hereof,
the Company and the Executive irrevocably and voluntarily submit to personal
jurisdiction in the State of New York and in the Federal and state courts in
such state located in the Eastern District of New York in any action or
proceeding arising out of or relating to this Agreement and agree that all
claims in respect of such action or proceeding may be heard and determined in
any such court.  The Company and the Executive agree that any action or
proceeding instituted by one party against the other party with respect to this
Agreement will be instituted exclusively in the state courts located in, and in
the United States District Court for the Eastern District of New York.  The
Company and the Executive irrevocably and unconditionally waive and agree not to
plead, to the fullest extent permitted by law, any objection that they may now
or hereafter have to the laying of venue or the convenience of the forum of any
action or proceeding with respect to this Agreement in any such courts.


                  16. SUCCESSORS AND ASSIGNS.


                          (a) This Agreement and all rights under this Agreement
are personal to the Executive and shall not be assignable other than by will or
the laws of descent and distribution.  All of the Executive's rights under the
Agreement shall inure to the benefit of his heirs, personal representatives,
designees or other legal representatives, as the case may be.
 
                          (b) This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns.  Any Person
succeeding to the business of the Company by merger, purchase, consolidation or
otherwise shall assume by contract or operation of law the obligations of the
Company under this
Agreement.


                  17. GOVERNING LAW.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to the conflicts of laws rules thereof.
6

--------------------------------------------------------------------------------

                  18. NOTICES.  All notices, requests and demands given to or
made upon the respective parties hereto shall be deemed to have been given or
made three business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or one business day after the date of delivery by Federal Express or other
reputable overnight delivery service, addressed to the parties at their
addresses set forth below or to such other addresses furnished by notice given
in accordance with this Section 18: (a) if to the Company, to 1-800-FLOWERS.COM,
One Old Country Road, Suite 500, Carle Place, New York 11514 , and (b) if to the
Executive, to the last address delivered to the Company by the Executive in the
manner set forth herein.


                  19. WITHHOLDING.  All payments required to be made by the
Company to the Executive under this Agreement shall be subject to withholding
taxes, social security and other payroll deductions in accordance with
applicable law and the Company's policies applicable to executive employees of
the Company.


                  20. COMPLETE UNDERSTANDING.  Except as expressly provided
below, this Agreement supersedes any prior contracts, understandings,
discussions and agreements relating to employment between the Executive and the
Company, and constitutes the complete understanding between the parties with
respect to the subject matter hereof.  Without limiting the generality of the
foregoing, this Agreement supersedes the employment agreement between the
Company and the Executive dated July 1, 1999, as amended on December 3, 2008. 
No statement, representation, warranty or covenant has been made by either party
with respect to the subject matter hereof except as expressly set forth herein.


                  21. MODIFICATION; WAIVER.


                           (a)  This Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by the Company and the Executive or in the case of a waiver, by the
party against whom the waiver is to be effective.  Any such waiver shall be
effective only to the extent specifically set forth in such writing.


                           (b)  No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


                  22. HEADINGS.  The headings in this Agreement are for
convenience of reference only and shall not control or affect the meaning or
construction of this Agreement.


                  23. COUNTERPARTS.  This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.


                  24. SECTION 409A COMPLIANCE.


                          (a) It is intended that this Agreement will comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and any regulations and guidelines promulgated thereunder (collectively,
“Section 409A”), to the extent the Agreement is subject thereto, and the
Agreement shall be interpreted on a basis consistent with such intent.  If an
amendment of the Agreement is necessary in order for it to comply with Section
409A, the parties hereto will negotiate in good faith to amend the Agreement in
a manner that preserves the original intent of the parties to the extent
reasonably possible.  No action or failure to act pursuant to this Section 24
shall subject the Company to any claim, liability, or expense, and the Company
shall not have any obligation to indemnify or otherwise protect the Executive
from the obligation to pay any taxes, interest or penalties pursuant to Section
409A of the Code.


          (b) Notwithstanding any provision to the contrary in this Agreement,
if the Executive is deemed on the date of his or her “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” or (ii) the date of the
Executive’s death (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 24 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and any remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
the Executive’s “termination of employment” (and corollary terms) with the
Company shall be construed to refer to Executive’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company.
7

--------------------------------------------------------------------------------

          (c) With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.  If, under the terms of
this Agreement, it is possible for a payment that is subject to Section 409A to
be made in two separate taxable years, payment shall be made in the later
taxable year.
 
  25.  GENERAL INDEMNIFICATION.  If the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (each, a “Proceeding”), by reason of
the fact that he is or was an officer or employee of the Company or is or was
serving at the request of the Company as a director, officer, member, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, including service with respect to employee benefit plans, whether or
not the basis of such Proceeding is the Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee or
agent, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by applicable law and its
organizational documents, including for negligence (but not for gross
negligence) by the Executive, against all cost, expense, liability and loss
reasonably incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee or agent of the Company or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all such reasonable
costs and expenses incurred by him in connection with any such Proceeding within
fifteen (15) days after receiving written notice requesting such an advance,
subject to and conditioned on the Executive’s having provided to the Company a
written undertaking, in a form reasonably acceptable to the Company, to repay
the amount advanced if he is ultimately determined not to be entitled to
indemnification against such costs and expenses.  The Company shall maintain a
directors’ and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.


8

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]
 
 
9

--------------------------------------------------------------------------------

                  IN WITNESS WHEREOF, the Company has caused this Agreement to
be duly executed in its corporate name by one of its officers duly authorized to
enter into and execute this Agreement, and the Executive has manually signed his
name hereto, all as of the day and year first above written.
 
 
 
1-800-FLOWERS.COM, INC.
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
EXECUTIVE
 
 
 
James F. McCann

 
 
10